Forurders Square
                                       _                                         Telephone:    2L4.67A.9989
900 Jackson Stueet, Suite 730               LAW
                                               -_      cEs oF                    Fax:          214.670.9904
Dallas, Texas 752O2                   DenN MRlowr                                www. deanmalonelawfirm. com


                                            January 6,202A

    Via Email   - ejohnston@rncgin:rislaw.com         Via Email     -   e.magee@allison-bass.com

   Mr. Eric A. Johnston                               Mr. J. Eric Magee
   McGinnis Lochridge                                 Allison, Bass & Magee, LLP
   600 Congress Ave., Suite 2100                      402 W. 12s Sheet
   Austin, Texas 78701                                Austin, Texas 78701

   Via Email -cass.weiland@squi$pb.$oln Via Fnrail                 -    csmith@danielstarklaw.com

   Mr. S. Cass Weiland                                Cory W. Smith
   Mr. Robert A. Hawkins                              Daniel Stark Law, PC
   Squire Patton Boggs, LLP                           P.O.   Box   1153
   2000 McKinney Ave., Suite 1700                     Bryan, Texas 77806
   Dallas,   TX   75201

             RE: John Fairchild and Susie Fairchild,               individually, and as     Independent
                   Administrators of, an on beholf of the Estate af Kelli Leanne Page and the heirs-
                   at-law of Kelli Leanne Page v. Coryell County, Texas, Steven Russell Lovelady,
                   and Wesley Harland Pelfrey; Civil Action No. 6:19-cv-00029; in the United
                   States District Court for the Western District of Texas, Waco Division.

   Dear Counsel:

          I attach as Exhibit A a copy of my December 20, 2079 letter to you, asking for
  supplementation on certain discovery requests. Please notify ms as soon as possible as to
  whether you intend to supplement those responses and, if so, when. I need the supplementation
  as soon as possible.




                                                                   Malone
  TDMlvgl
  Enclosures

                                                                                                     I




                                                                                                EXHIBIT
                                              Pa;ge 7 of.1
                                                                                                    C
Founders Square
                                                                    *                 Telephone:        214.67A9989
900 Jackson Str€et, Suite 730                 LAW        cEs oF                       Fax:          214.670.9904
Dallas, Texas 752O7                     Dr,qN
                                        -                           NT                www. deanmalonelawfi rm. com


                                             December 20,2A19

   yk   Ilnrgtl_*   qipltn$t                             Y--ia    Email   *.nrirreCe,"lt[ilalt:bass.crulr

   Mr. Eric A. Johnston                                  Mr. J. Eric Magee
   McGinnis Lochridge                                    Allison, Bass & Magee, LLP
   600 Congress Ave., Suite 2100                         402W.12ft Street
   Austin, Texas 78701                                   Austin, Texas 78701

   vnj:ruxl-le$.wsrlarx!(l}ll$uusph.ssr                  Mcls-riu'hJ.rurcstrr
   Mr. S. Cass Weiland                                   Cory W. Smith
   Mr. Robert A. Hawkins                                 Daniel Stark Law, PC
   Squire Patton Boggs, LLP                              P.O. Box I153
   2000 McKinney Ave., Suite 1700                        Bryan, Texas 77806
   Dallas,   TX   75201

             RE      John Fairchild and Susie Faiychild. individually, and as                       Independent
                     Administrotors o/, an on behalf of the Estate af Kelli Learzne Page and the heirs-
                     alJa'v of Kelli Leanne Page v. Crtryell County, Texas, Steven RusseII Lovelady,
                     and ll'esley Harland Pelfrey; Civil Action No. 6:19-cv-00029; in the United
                     States District Court for the Western District of Texas, Waco Division.

  Dear Counsel

             I   attach as Exhibit   A a copy of my November             27, 2019 letter to you regarding
  Defendants supplementing certain discovery responses.             I   never received a response. I would
  appreciate prompt supplementation.

          Specifically, with regard to Defendant Wesley Pelfrey, please supplement responses to
  Interrogatory Numbers 6 and7, Request for Admission Numbers 14 through 17, and Request for
  Production Numbers 22, 25, 26, and 28. Regarding Defendant Steven Lovelady, please
  supplement responses to Interrogatory Numbers 6 and 7, Request for Admission Numbers 14
  through 17, and Request tbr Production Numbers 22, and"25 ihrough 28.




                                                              T. Dean Malone
  TDIWcmr                                                                                                   EXIIIBIT
  Afiachments


                                                Page 1   of   1
                                                                                                              A
Founders Square
                                              '-                                   Telophone:     2L4.670,9989
900 Jaclson Sheef Suite 730                        LAW O[,F|CES OF                 Fax:           2I4.670.YJ04
Dallas, Texas 75202                           DunN       MnloNr
                                                             -                     www.deanmalonelawfi m.com


                                                   November 27,2019

   Vialintrti]-:giplr&sf (utt!.!-cg.trudslily*9$u Vra lrunrl--:r.rli!s!-gfii"ll!L'r.{tLb$r,9!i!t
   Via l;ncsinrilc - (512) 49.5-(1093             V i a Irc"rr.lnls-::-6!-il1-$!:0902

   Mr, Eric A. Johnston                                      Mr. J. Eric Magee
   Mc0innis Lochridge                                        Allison, Bass & Magee, LLP
   600 Congress Ave., Suite 2100                             402 W. 126 Street
   Austin, Texas 7870I                                       Austin, Texas 78701

   lda&lrtl - crtriwgilotc@tqj.Et)t!.g[!.
   Virr liar:sirrrilc   "-   (214) 758-r550

   Mr. S. Cass Weiland
   Mr. Robert A. Hawkins
   Squire Patton Boggs, LLP
   2000 McKimey Aye., Suite 1700
   Dallas, TX 75201

            RE:         John Fairchild and Susie Fairchild, et al, v. Coryell County, Texas, et al.;
                        Civil Action Nq. 6:19-cv-00029; In the United Slates District Court for the
                        Western District of Tcxas, Wuco Division.

   Dear Counsel:

          As you know, Phase 2 discovery is beginning. Since the court has not ruled on summary
  judgment motions on lte issue of qualified immunity, I left a voicernail message for Cass asking
  whether Defendants were interested in frling a motion extending ccrtain time periods in the
  existing scheduling order. I did not receive a response and assume the Defendants intend to
  comply with dates in this current scheduling order.

          Therefore, please forward to me all documents and responsive items which your clients
  did not produce in response to Plaintiffs' written discovery requests, due to the requests allegedly
  seeking responsive items related to issues other than qualified immunity, I would appreciate
  prompt supplementation, as I intend to take the County's deposition on Monell issues as well as
  possibly other depositions. I need responsive items to prepare for those depositions. I look
  forward to hearing fiom you.




                                                              T. Dean Malone                      EXHIBIT
  TDld/cmr
                                                      Page 1 o€1                                       A
